EMPLOYMENT AGREEMENT

This Agreement is made as of this 28th day of February, 2003, by and between
GENESIS HEALTH VENTURES, INC., a Delaware corporation (the “Company”), and
ROBERT H. FISH (“Executive”).



WHEREAS, the Company desires to continue to employ Executive, and Executive
desires to remain employed by the Company, in accordance with the terms and
conditions stated below;



NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:



1.
Employment.     The Company agrees to continue to employ Executive, and
Executive agrees to remain an employee of the Company, for the period stated in
Section 2 hereof and upon the terms and conditions herein provided.

    2.
Term.     The period of the Executive’s employment under this Agreement shall
commence on the date hereof and shall, unless sooner terminated pursuant to
Section 6, continue for a two year period (such period herein referred to as the
“Term”).

    3.
Position and Responsibilities.

        3.1
Position.     The Company agrees to employ Executive in the position of Chief
Executive Officer and as Chairman of its Board of Directors (“Board”), and
Executive agrees to perform such services and have such duties and
responsibilities, not inconsistent with his position as Chief Executive Officer
or as Chairman, customarily associated with and incidental to such positions and
as may from time to time be reasonably assigned to him by the Board. Executive
further agrees to serve as an executive officer or director of any subsidiaries
of the Company without additional compensation.

        3.2
Duties.     During the period of his employment hereunder Executive shall devote
all of his business time, attention, skill and efforts to the earnest and
faithful performance of his duties; provided, however, that Executive may serve
as a member of the board of directors of corporations or similar positions with
other organizations which will not present a conflict of interest with the
Company or any of its subsidiaries.

        3.3
Place of Employment.     Executive shall perform his duties hereunder at the
Company’s executive office located in Kennett Square, Pennsylvania, and shall
travel to the Company’s other offices or locations as may be necessary or
appropriate for him to perform his duties hereunder.

 

--------------------------------------------------------------------------------



    4.
Compensation and Benefits.

        4.1
Salary.     For all services rendered by Executive as Chief Executive Officer,
as Chairman or as an officer or director of any subsidiary of the Company during
his employment under this Agreement, the Company shall pay Executive a base
salary at the annual rate of $850,000. Any base salary payable to the Executive
shall be in addition to any directors’ fees to which the Executive would be
entitled for continuing to serve as a member of the Board. During the Term,
Executive’s base salary shall be reviewed at least annually, with the first such
annual review on the first anniversary of this Agreement. Such review shall be
conducted by a committee comprised of individuals designated by the Board from
its members (the “Compensation Committee”), and the Compensation Committee may
increase said base salary. The annual base salary payable to Executive in any
year is referred to herein as the “Base Salary” for such year.

        4.2
Annual Bonus.     For each fiscal year of the Company during the term of this
Agreement, the Company shall afford Executive the opportunity to earn an
incentive bonus (“Bonus”) under the terms of the Genesis Health Venture, Inc.
Incentive Program or similar program. The maximum Bonus payable to Executive
under such program(s) shall equal 100% of the Base Salary for such fiscal year,
and shall be payable at the discretion of the Compensation Committee, upon the
achievement of certain targets which shall be set by the Compensation Committee.
Any and all incentive compensation payable pursuant to this clause shall be paid
to the Executive via stock awards of Company Stock, which shall contain
restrictions on the sale of the stock during the term of this Agreement.

        4.3
Equity Incentive — Stock Options.     The Company shall, pursuant to the terms
of its stock option plan or any similar plan, grant to Executive options to
acquire an aggregate of 600,000 shares of common stock of the Company (“Company
Stock”) which shares shall vest as follows:

            (a)
150,000 stock option shares upon the execution of this Agreement.

            (b)
150,000 stock option shares upon the termination of this Agreement pursuant to
Section 6.1, 6.2, 6.4, 6.5 or 6.6 herein.

            (c)
125,000 stock option shares upon the occurrence of one of the following:

                (i)
the sale of the assets of the Company related to the long-term care business;

                (ii)
the spin-off of the assets of the Company related to the long-term care
business; or

                (iii)
the spin-off of the assets of the Company related to the pharmacy business.

 

2

--------------------------------------------------------------------------------



            (d)
175,000 stock option shares upon a strategic transaction directed by the Board
of Directors relating to the Company’s pharmacy business or 75,000 stock option
shares upon the approval by the Board of a succession plan relating to the
Company’s pharmacy business.
          The exercise price of the shares shall be established per the attached
Schedule “A”. The stock options shall have a three (3) year term.

        4.4
Participation in Benefit Plans and Perquisites.     Executive shall be entitled
to participate in each employee benefit plan or perquisite applicable generally
to executive officers of the Company (including health, life insurance,
long-term disability and deferred compensation benefits, but excluding any
severance benefit or termination pay plan) in accordance with the provisions
thereof. Notwithstanding the foregoing, Executive shall not be entitled to
receive any additional benefits or awards under discretionary plans or programs
of the Company unless the Executive Board of the Company (or the Compensation
Board) exercises the necessary discretion to provide Executive with such
benefits or awards.

        4.5
Executive Life Insurance.     The Company shall provide Executive with term life
insurance providing a death benefit of at least $2,500,000 to Executive’s
designated beneficiaries. The life insurance policy shall be assigned to the
Executive at the time of his termination.

        4.6
Vacation and Holidays.     Executive shall be entitled to vacation in accordance
with the Company’s vacation policy in effect from time to time for its executive
officers, but not less than five (5) weeks in each full calendar year. Executive
shall also be entitled to all paid holidays given by the Company to its senior
officers. Vacation days that are not used during any calendar year may not be
accrued, nor shall Executive be entitled to compensation for unused vacation
days.

        4.7
Automobile.     The Company shall provide Executive with the use of an
automobile and shall pay all costs associated with the automobile, to include
the gasoline, repairs and insurance for said automobile, for the Term of this
Agreement.

    5.
Reimbursement of Expenses.     The Company shall pay or reimburse Executive for:

        5.1
All reasonable business expenses incurred by Executive in performing his
obligations under this Agreement in accordance with its business expense
policies in effect from time to time.

        5.2
The Executive’s reasonable housing costs in the Commonwealth of Pennsylvania for
the Term of this Agreement.

 

3

--------------------------------------------------------------------------------



        5.3
The cost of relocating himself and his spouse from their temporary residence in
Pennsylvania back to his residence in California.

        5.4
The cost of reasonable travel to and from California for the Executive and his
spouse.

    6.
Events of Termination of Employment.

        6.1
Expiration of Term.     Executive’s employment with the Company and its
subsidiaries (including his appointment as Chairman) shall cease automatically
on the expiration of the term of this Agreement pursuant to Section 2 hereof.

        6.2
Death or Disability.     Executive’s employment with the Company and its
subsidiaries shall automatically terminate on Executive’s death. Executive’s
employment shall terminate thirty (30) days after Executive is notified that his
employment is terminated for Disability (provided Executive shall not have
returned to the performance of his duties on a full-time basis during such
thirty (30) day period). For purposes of this Agreement, “Disability” means an
incapacity due to a physical or mental condition which causes Executive to be
unable to substantially perform his duties under this Agreement on a full-time
basis for (i) a period of six (6) consecutive months, or (ii) for shorter
periods aggregating more than six (6) months in any twelve (12) month period.
“Disabling Condition” shall mean such an incapacity that does not meet the time
requirements for Disability. The Company may temporarily relieve Executive from
his duties and responsibilities during any period that he has a Disabling
Condition, provided that Executive shall be immediately restored to his duties
and responsibilities if Executive is able to resume his duties on a full-time
basis prior to his termination for Disability. Executive agrees to submit to
reasonable medical examination upon the reasonable request, and at the expense,
of the Company during any period when he (or his representative) claims that he
has a Disabling Condition.

        6.3
Termination by Company for Cause.

            (a)
The Company may, following any determination by the Board that Cause exists,
terminate Executive’s employment with the Company and its subsidiaries
(including his appointment as Chairman) for Cause by notice to Executive
describing the reasons for such termination. In the event the Board believes
Cause may exist for termination of Executive’s employment, the Board shall
provide written notice to Executive describing the basis for such belief.
Executive shall be afforded a reasonable period of time to and shall fully and
promptly address, to the extent of Executive’s knowledge, any concerns raised by
the Board regarding the existence of Cause. The Company may temporarily relieve
Executive from his duties and responsibilities pending the outcome of any
proceeding of the Board to determine if Cause exists; provided that Executive
shall be immediately restored to his duties and responsibilities if the Board
determines that Cause does not exist or fails to render a prompt determination
following the substantial completion of its investigation.

 

4

--------------------------------------------------------------------------------



            (b)
For purposes of this Section 6.3, “Cause” means any of the following events with
respect to Executive:

                (i)
Executive has been convicted of, or pleads guilty or nolo contendere to, any
crime or offense constituting a felony under applicable law (whether or not
involving the Company or any of its subsidiaries), including, without
limitation, embezzlement, theft, larceny or any crime of moral turpitude which
subjects, or if generally known, would subject, the Company or any of its
subsidiaries to public ridicule or embarrassment;

                (ii)
Executive’s commission of a material act of fraud or dishonesty against the
Company or any of its subsidiaries, or Executive’s willful engaging in conduct
which is significantly injurious to the Company or any of its subsidiaries,
monetarily or otherwise;

                (iii)
Executive’s abuse of illegal drugs and other controlled substances or
Executive’s habitual intoxication, which conduct continues after written demand
for cessation of such conduct is delivered to Executive by the Board;

                (iv)
Any willful, continuous or gross neglect of or refusal to perform Executive’s
duties or responsibilities, in each case which continues after detailed written
notice thereof has been given to Executive; or

                (v)
The willful taking of actions by Executive which directly and materially impair
Executive’s ability to perform his duties and responsibilities hereunder, or
willful misconduct (including gross and willful violation of any written
policies of the Company), provided, however, that “Cause” shall not include a
bona fide disagreement over corporate policy, so long as Executive does not
willfully violate on a continuing basis specific written directions from the
Board, which directions are consistent with the provisions of this Agreement.

       
          Action or inaction by Executive shall not be considered “willful”
unless done or omitted by him intentionally and without his reasonable belief
that his action or inaction was in the best interests of the Company, and shall
not include failure to act by reason of total or partial incapacity due to
physical or mental illness.

        6.4
Resignation by Executive for Good Reason.     Upon the occurrence of any event
described in this Section 6.4 below, Executive shall have the right to elect to
terminate his employment under this Agreement from all (but not less than all)
positions with the Company and its subsidiaries by resignation, upon not less
than thirty (30) days’ prior written notice given within ninety (90) days after
the event purportedly giving rise

 

5

--------------------------------------------------------------------------------



     
to Executive’s right to elect; provided, however, that the Company has not cured
or otherwise corrected such event prior to the expiration of such 30-day period.

            (a)
Any reduction by the Company of Executive’s Base Salary;

            (b)
The assignment to Executive by the Company of any duties inconsistent with
Executive’s status with the Company or a substantial alteration in the nature of
status of Executive’s responsibilities from those in effect immediately prior to
the date hereof, or a reduction in Executive’s titles or offices as in effect
immediately prior to the date hereof or any removal of Executive from, or any
failure to elect, re-elect or appoint Executive to any such positions
(including, without limitation, the positions of Chief Executive Officer and
Chairman of the Board), other than as a result of Executive’s death, termination
of employment (and other than as a result of Executive’s Disabling Condition or
pending a determination that Cause exists), or the failure to restore Executive
to his responsibilities following his recovery from a Disabling Condition prior
to his employment termination or following a determination that Cause does not
exist;

            (c)
Any liquidation or dissolution of the Company, unless the voting common equity
interests of an ongoing entity (other than a liquidating trust) are beneficially
owned, directly or indirectly, by the same persons in substantially the same
proportions as such persons’ ownership immediately prior to such liquidation or
dissolution, and such ongoing entity assumes all existing obligations of the
Company to Executive under this Agreement; or

            (d)
Any material breach of this Agreement by the Company.

        6.5
Resignation by Executive Following A Change in Control.     Executive may resign
from the Company’s employ during the ninety (90) day period following a Change
in Control of the Company for any reason by providing the Company with a written
notice of termination. For purposes of this Agreement, a Change in Control of
the Company means the occurrence of one of the following events:

            (a)
the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (A)
the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this Section 1(d), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliated Company or (iv) any acquisition by any corporation pursuant to a
transaction that complies with Sections 1(d)(3)(A), 1(d)(3)(B) and 1(d)(3)(C);

 

6

--------------------------------------------------------------------------------



            (b)
Any time at which individuals who, as of the date hereof, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, than any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

            (c)
Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation that, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then- outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

            (d)
Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

        6.6
Termination by the Company without Cause.     In addition to any termination of
Executive’s employment with the Company and its subsidiaries for reasons
described in the foregoing provisions of this Section 6, the Company may
terminate such employment at any time without Cause.

 

7

--------------------------------------------------------------------------------



    7.
Severance Upon an Event of Termination.

        7.1
General Provision.     Upon termination of Executive’s employment by the Company
during the Term, Executive shall be entitled to no further compensation
hereunder other than (i) Executive’s accrued and unpaid Base Salary through the
date of termination, (ii) any benefits accrued and vested under the terms of the
Company’s employee benefit plans and programs through the date of termination
and (iii) any other payments or benefits specifically provided in Section 7 of
this Agreement.

        7.2
Termination Due to Death or Disability.     Upon Executive’s employment
termination due to his death or Disability, the Company shall pay to Executive
(or to his estate) (i) Executive’s Base Salary and benefits as if Executive’s
employment had terminated on the last day of the month; (ii) all deferred
compensation of any kind, including, without limitation, any amounts earned
under any bonus plan, and (iii) if any bonus, under any bonus plan shall be
payable in respect of any years ending prior to the date Executive’s employment
terminates, the bonus(es) set forth in section 7.2 (ii) above shall be further
pro-rated from the beginning of the fiscal year to the last day of the month of
Executive’s employment termination. In addition, all restricted stock awards
made to Executive shall automatically become fully vested as of the date of
death (or in the case of Disability, as of the date employment terminates).

        7.3
Termination for Cause.     Upon Executive’s employment termination for Cause,
the Company shall pay to Executive all vested deferred compensation.

        7.4
Severance.     Upon Executive’s employment termination by the Company without
Cause or by the Executive for Good Reason or by Executive in accordance with
Section 6.5 following a Change in Control, the Company shall, subject to the
provisions of Section 9 and 10 below, provide the following to Executive (or, in
the event of Executive’s subsequent death, his beneficiary or beneficiaries or
his estate, as provided):

            (a)
Accrued Bonuses.     The Company shall pay to Executive (or his estate) in a
lump sum at the time of his termination any accrued and unpaid bonuses in
respect of years ending prior to the date of termination, and a pro rata bonus
for the portion of the year preceding the date of termination in the actual
amount that would have been earned based on the Company’s actual performance for
the year.

            (b)
Benefit Continuation.     The Company shall continue to provide, on the same
basis as executive officers generally, the health and life insurance benefits
(but excluding disability benefits) provided to Executive and his spouse and
eligible dependants immediately prior to his date of termination for a period of
one (1) year following the date of termination (provided that Executive
continues to make all required employee contributions). In the event that
Executive’s participation in any such plan or program is barred by the terms
thereof, the Company shall pay to Executive an amount equal to the annual
contribution, payments, credits or allocation made by the Company to him, to his
account or on his behalf under such plans and programs from which his

 

8

--------------------------------------------------------------------------------



             
continued participation is barred except that if Executive’s participation in
any health, medical, or life insurance plan or program is barred, the Company
shall obtain and pay for, on Executive’s behalf, individual insurance plans,
policies or programs that provide to Executive health, medical and life
insurance coverage which is equivalent to the insurance coverage to which
Executive was entitled prior to the date of termination.

            (c)
Equity.     All restricted stock awards made to Executive shall fully vest
following the termination of Executive’s employment. All vested stock options
shall remain exercisable through their original terms with all rights.

    8.
Certain Tax Matters.     The Company shall indemnify and hold Executive harmless
from and against (i) the imposition of excise tax (the “Excise Tax”) under
Section 4999 of the Internal Revenue Code of 1986, as amended (or any successor
provision thereto, the “Code”), on any payment made or benefit provided by the
Company or a subsidiary (including any payment made under this paragraph) and
any interest, penalties, and additions to tax imposed in connection therewith,
and (ii) any federal, state or local income or employment tax imposed on any
payment made pursuant to this paragraph. Executive shall not take the position
on any tax return or other filing that any payment made or benefit provided by
the Company is subject to the Excise Tax, unless, in the opinion of independent
tax counsel reasonably acceptable to the Company, there is no reasonable basis
for taking the position that any such payment or benefit is not subject to the
Excise Tax under U.S. tax law then in effect. If the Internal Revenue Service
makes a claim that any payment, benefit or portion thereof is subject to the
Excise Tax, at the Company’s election, and the Company’s direction and expense,
Executive shall contest such claim; provided, however, that the Company shall
advance to Executive the costs and expenses of such contest, as incurred. For
the purpose of determining the amount of any payment under clause (ii) of the
first sentence of this paragraph, Executive shall be deemed to pay federal
income taxes at the highest marginal rate of federal income taxation applicable
individuals in the calendar year in which such indemnity payment is to be made
and state and local income taxes at the highest marginal rates of taxation
applicable to individuals as are in effect in the jurisdiction in which
Executive is resident, net of the reduction in federal income taxes that is
obtained from deduction of such state and local taxes.

    9.
Duties Upon Termination.     Executive agrees that he will, upon termination of
his employment with the Company for any reason whatsoever, deliver to the
Company any and all records, forms, contracts, memoranda, work papers, lists of
names or other customer data and any other articles or papers which have come
into his possession by reason of his employment with the Company or which he
holds for the Company, regardless of whether or not any of said items were
prepared by him, and he shall not retain memoranda or copies of any of said
items. Executive shall assign to the Company all rights to trade secrets and the
products relating to the Company’s business developed by him alone or in
conjunction with others at any time alike employed by the Company.
Notwithstanding anything herein to the contrary, Executive may retain this
Agreement, any documents relating to this Agreement and any documents relating
to Executive’s compensation, benefits, retirement plans and deferred
compensation plans.

 

9

--------------------------------------------------------------------------------



    10.
Post-Termination Obligations.     All payments and benefits to Executive under
this Agreement shall be subject to Executive’s compliance with the following
provisions.

        10.1
Confidential Information.     At all times during and after the term of this
Agreement, Executive shall not disclose or reveal to any unauthorized person any
trade secret or other confidential information relating to the Company, its
subsidiaries or its affiliates, or to any businesses operated by them,
including, without limitation, any customer lists; and Executive confirms that
such information constitutes the exclusive property of the Company. For purposes
of this Section 10.1, confidential information shall not include any information
that is now known by or readily available to the general public or which becomes
known by or readily available to the general public other than as a result of
any improper act or omission of Executive. Notwithstanding anything herein to
the contrary, during the term of this Agreement, Executive may reveal
information, as necessary, pursuant to his conducting Company business.

        10.2
Competitive Conduct.     During the term of this Agreement and for a further
period of one (1) years thereafter, Executive shall not, except with the
Company’s express prior written consent, directly or indirectly, in any capacity
for the benefit of any person:

            (a)
solicit any person who is or during such period becomes a customer, supplier,
salesman, agent or representative of the Company, in any manner which interferes
or might interfere with such person’s relationship with the Company, or in an
effort to obtain such person as a customer, supplier, salesman, agent or
representative of any business in competition with the Company which business
conducts operations within fifteen (15) miles of any office or facility owned,
leased or operated by the Company or in any county, or similar political
subdivision, in which the Company conducts substantial business.

            (b)
establish, engage, own, manage, operate, join or control, or participate in the
establishment, ownership (other than as the owner of less than one percent (1%)
of the stock of a corporation whose shares are publicly traded) or control of,
or be a salesman, agent or representative of any person in any business in
competition with the Company if such person has any office or facility, at any
location within fifteen (15) miles of any office or facility owned, leased or
operated by the Company or conducts substantial business in any county, or
similar political subdivision in which the Company conducts substantial
business, or act or conduct himself in any manner which he would have reason to
believe inimical or contrary to the best interests of the Company.

        10.3
Scope.     If any portion of the covenants contained in Section 9 or 10 or its
application is construed to be invalid, illegal or unenforceable, then the other
portions and their application shall not be affected thereby and shall be
enforceable without regard thereto. If any of the such covenants is determined
to be unenforceable because of its scope, duration, geographical area or similar
factor, the court making such determination

 

10

--------------------------------------------------------------------------------



         
shall have the power to reduce or limit such scope, duration, area or other
factor, and such covenant shall then be enforceable in its reduced or limited
for.

    11.
Effect of Prior Agreements.     This Agreement contains the entire understanding
between the parties hereto and, upon effectiveness of this Agreement pursuant to
Section 2 hereof, supersedes all prior agreements and discussions between the
Company and Executive but is not in any way intended to supersede the Bankruptcy
Order.

    12.
General Provisions.

        12.1
Settlement of Disputes.     The Company and Executive agree that any claim,
dispute or controversy arising under or in connection with this Agreement, or
otherwise in connection with Executive’s employment by the Company (including,
without limitation, any such claim dispute or controversy arising under any
federal, state or local statute, regulation or ordinance or any of the Company’s
employee benefit plans, policies or programs) shall be resolved solely and
exclusively by binding arbitration. The arbitration shall be held in Chester
County, Pennsylvania (or at such other location as shall be mutually agreed by
the parties). The arbitration shall be conducted in accordance with the
Expedited Employment Arbitration Rules (the “Rules”) of the American Arbitration
Association (the “AAA”) in effect at the time of the arbitration, except that
the arbitration shall be selected by alternatively striking form a list of five
(5) arbitrators supplied by the AAA. All fees and expenses of the arbitration,
including a transcript if either requests, shall be borne equally by the
parties. If Executive prevails as to any material issue presented to the
arbitrator, the entire cost of such proceedings (including, without limitation,
Executive’s reasonable attorneys’ fees) shall be borne by the Company. If
Executive does not prevail as to any material issue, each party will pay for the
fees and expenses of its own attorneys, expert witnesses, and preparation and
presentation of proofs and post-hearing briefs (unless the party prevails on a
claim for which attorneys’ fees are recoverable under the Rules). Any action to
enforce or vacate the arbitrator’s award shall be governed by the Federal
Arbitration Act, if applicable, and otherwise by applicable state law. If either
the Company or Executive pursues any claim, dispute or controversy against the
other in a proceeding other that then arbitration provided for herein, the
responding party shall be entitled to dismissal or injunctive relief regarding
such action and recovery of all costs, losses and attorneys’ fees related to
such action.

        12.2
Legal Expenses.     Except as otherwise provided in Section 12.1, in the event
Executive prevails as to any material issue in any legal proceeding to enforce
the terms of this Agreement, the Company shall reimburse Executive for
reasonable legal costs incurred in connection therewith.

        12.3
Mitigation.     Executive shall not be obligated to seek other employment or
take any other action to mitigate any severance benefits hereunder.

        12.4
Successors and Assigns.     This Agreement shall be binding upon and inure to
the benefit of the successors and permitted assigns of the Company and Executive
and

 

11

--------------------------------------------------------------------------------



         
his heirs, executors, legal representatives, successors and permitted assigns.
Unless clearly inapplicable, reference herein to the Company shall be deemed to
include its successors and permitted assigns. However, neither party may assign,
transfer, pledge, encumber, hypothecate or otherwise dispose of this Agreement
or any of its or his rights hereunder without prior written consent of the other
party, any such attempted assignment, transfer, pledge, encumbrance,
hypothecation or other disposition without such consent shall be null and void,
without effect.

        12.5
Severability.     In the event any provision of this Agreement or any part
hereof is held invalid, such invalidity shall not affect any remaining part of
such provision or any other provision, and to this end, the provisions of this
Agreement are intended to be and shall be deemed severable. If any court
construes any provision of this Agreement to be illegal, void or unenforceable
because of the duration or the area or matter covered thereby, such court shall
reduce the duration, area or matter of such provision, and, in its reduced form,
such provision shall then be enforceable and shall be enforced.

        12.6
Withholding.     Employer may withhold from any amounts payable under this
Agreement such taxes and governmentally required withholdings as may be required
to be withheld pursuant to any applicable law or regulation.

    13.
Modification and Waiver.

        13.1
Amendment of Agreement.     Except for increases in compensation made as
provided in Section 4.1, this Agreement may not be changed or modified except by
an instrument in writing signed by both of the parties hereto.

        13.2
Waiver.     No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.

    14.
Notices.     Any notice to be given hereunder shall be in writing and shall be
deemed given when delivered personally, sent by courier or telecopy or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice of hereunder in writing:

             
To Executive at:

             
Robert H. Fish
P.O. Box 147
Kennett Square, PA 19348

 

12

--------------------------------------------------------------------------------



             
with a copy:

             
To the Company at:
Genesis Health Ventures, Inc.
101 East State Street
Kennett Square, PA 19348
Attention: Law Department

             
And with a copy to:

             
Philip P. Gerbino
University of the Sciences in Philadelphia
600 South 43rd Street
Philadelphia, PA 19104-4495

                 
and

             
Joseph A. LaNasa, III
Goldman, Sachs & Co.
85 Broad Street
New York, NY 10004

    15.
Governing Law.     The parties hereto intend that this Agreement shall be
governed by the laws of the Commonwealth of Pennsylvania.

 

13

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has signed this Agreement, all as of the
day and year first above written.



  GENESIS HEALTH VENTURES, INC.  
     
      By: /s/ James J. Wankmiller  
     

--------------------------------------------------------------------------------

    Name: James J. Wankmiller
Title: Sr. Vice President, General Counsel  
     
      /s/ Robert H. Fish  
     

--------------------------------------------------------------------------------

    ROBERT H. FISH  
     
    Acknowledged on Behalf of the Board:    
     
    /s/ Philip P. Gerbino    

--------------------------------------------------------------------------------

    Name: Philip P. Gerbino
Title: Director    

14

--------------------------------------------------------------------------------



SCHEDULE “A” Vesting Price of the Stock Options set forth in Section 4.3 herein.

The exercise price of the shares of Company Stock referred to in Section 4.3 of
this Agreement shall be set as follows:



  (a)
$20.33 for the 150,000 stock option shares which shall vest upon the execution
of this Agreement.

        (b)
$20.33 for the 150,000 stock option shares which shall vest upon the termination
of this Agreement pursuant to Section 6.1, 6.2, 6.4, 6.5 or 6.6 herein.

        (c)
$17.00 for the 125,000 stock option shares which shall vest upon the occurrence
of one of the following:

            (i)
the sale of the assets of the Company related to the long-term care business;

            (ii)
the spin-off of the assets of the Company related to the long-term care
business; or

            (iii)
the spin-off of the assets of the Company related to the pharmacy business.

        (d)
$20.33 for the 175,000 stock option shares which shall vest upon a strategic
transaction directed by the Board of Directors relating to the Company’s
pharmacy business, or the 75,000 stock option shares upon the approval by the
Board of a succession plan relating to the Company’s pharmacy business.

 

15

--------------------------------------------------------------------------------